                                                                                                  Exhibit
10(o)(16)
AMENDMENT NO. 15
TO
ALLTEL CORPORATION 401(k) PLAN
(January 1, 2001 Restatement)




WHEREAS, Alltel Corporation (the "Company") maintains the Alltel Corporation
401(k) Plan, as amended and restated effective January 1, 2001, and as
subsequently amended (the "Plan");


WHEREAS, pursuant to resolutions dated on September 15, 2006, the Board
authorized certain amendments to the Plan to generally comply with the Pension
Protection Act of 2006 (the "PPA")


NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respects hereinafter set forth:
 
1.     Effective on or after November 30, 2006, Section 11.08 of the Plan is
amended to provide as follows:
 
Section 11.08  Sub-Accounts
 
A Participant’s Separate Account shall be divided into such Sub-Accounts,
including but not limited to the Profit Sharing Sub-Account described in Article
XXXIII, as are necessary or appropriate to reflect a Participant’s interest in
the Trust Fund.
 
 
2.     Effective on or after November 30, 2006, Section 16.01 of the Plan is
amended to provide as follows:
 
Section 16.01  Vesting
 
A Participant shall at all times have a fully vested and nonforfeitable interest
in his Separate Account except for the Profit Sharing Sub-Account as provided
for Article XXXIII.


 
3.     Effective on or after November 30, 2006, Section 18.01 is amended to
provide as follows:
 
18.01   Application for Loan
 
A Participant who is a party in interest (or any other person with a Separate
Account under the Plan who is a party in interest) may make written application
to the Plan Administrator for a loan from the amount of his Separate Account
except for that portion of his Separate Account which is attributable to his
Profit
1

--------------------------------------------------------------------------------


Sharing Sub-Account as described in Article XXXII. Loans shall be made in
accordance with a written loan policy prescribed by the Plan Administrator, and
which policy is hereby incorporated into and made a part of the Plan. As
collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in up to 50 percent of his vested interest under the
Plan determined as of the date as of which the loan is originated in accordance
with Plan provisions and, in the case of a Participant who is an active
employee, also shall enter into an agreement to repay the loan by payroll
withholding. No loan in excess of 50 percent of the Participant's vested
interest under the Plan shall be made from the Plan. Loans shall not be made
available to Highly Compensated Employees in an amount greater than the amount
made available to other employees.
 
A loan shall not be granted unless the Participant consents to the charging of
his Separate Account in accordance with the provisions of Section 18.05 for
unpaid principal and interest amounts in the event the loan is declared to be in
default.
 
 
4.    Effective on or after November 30, 2006, Section 19.01 is amended to
provide a new paragraph as follows:
 
k.     
For purposes of this Article XIX, a Participant may withdraw amounts from his
Profit Sharing Sub-Account as provided for in Article XXXIII.

 
 
5.    Effective as of November 30, 2006, a new Article XXXIII is added to the
end of the Plan to provide as follows: 
 


ARTICLE XXXIII
PROFIT SHARING SUB-ACCOUNT



 
32.01
Establishment of Profit Sharing Sub-Account

 
Whereas the plan is being amended to allow for the transfer of Alltel
Corporation Common Stock from the Alltel Corporation Profit Sharing Plan (the
“Profit Sharing Plan”) on or about November 30, 2006 (the “Profit Sharing
Sub-Account”). The Profit Sharing Sub-Account shall consist of each
Participant’s share of funds, if any, transferred from the Profit Sharing Plan
to the Plan.
 

 
32.02  
Vesting

 
A Participant shall vest in his Profit Sharing Sub-Account in accordance with
the following schedule:
 
2

--------------------------------------------------------------------------------


 
Years
of Participation Service
Vested
Percentage
   
Less than 3
 
0%
 
3 or more
 
100%
 

 
In no event shall a Participant’s vested interest in his Profit Sharing
Sub-Account be less than his vested interest in the Profit Sharing Plan
immediately prior to the transfer described in Section 32.01.
 

 
32.03  
Forfeiture of Profit Sharing

 
If a Participant who has a termination of service with an Employer is not 100%
vested in his Profit Sharing Sub-Account, the non-vested portion of his
Profit-Sharing Sub-Account shall be forfeited as follows:
 
a.    If the Participant has no vested interest in his Profit Sharing
Sub-Account, the non-vested balance of the Participant's Profit Sharing
Sub-Account shall be a forfeiture at the end of the Plan Year in which his
termination of service occurs; provided that he has not returned to employment
prior to such date.
 
b.    If the value of a Participant's vested interest in his Separate Account as
of the date of distribution does not exceed $1,000 resulting in his receipt of a
single sum payment pursuant to Section 15.04, the non-vested portion of the
Participant's Profit Sharing Sub-Account shall be a forfeiture at the end of the
Plan Year in which the single sum payment occurs; provided that he has not
returned to employment prior to such date; and provided, further, that such
distribution occurs prior to the end of the second Plan Year beginning on or
after the Participant's termination of service.
 
c.    If the value of a Participant's vested interest in his Separate Account as
of the date of distribution exceeds $1,000 and the Participant is eligible for
and consents in writing to a single sum payment of his vested interest in his
Separate Account (including his vested Profit Sharing Sub-Account), the
non-vested portion of the Participant's Profit Sharing Sub-Account shall be a
forfeiture at the end of the Plan Year in which the single sum payment occurs;
provided that he has not returned to employment prior to such date; and
provided, further, that such distribution occurs prior to the end of the second
Plan Year beginning on or after the Participant's termination of service.
 
If paragraphs (a), (b), and (c) of this Section 32.03 are not applicable, the
non-vested portion of the Participant's Profit Sharing Sub-Account shall be a
forfeiture at the end of the Plan Year in which the Participant incurs five
 
3

--------------------------------------------------------------------------------


consecutive one-year breaks during each of which he does not complete more than
500 Hours of Service.
 
Forfeitures shall be used to pay the restoration of certain forfeitures
described in Section 32.04 and, to the extent available, administrative expenses
of the Plan. To the extent forfeitures are not exhausted by payment of the
foregoing expenses, then the forfeitures shall be applied against the Employer
Contribution obligations of the Employer under the Plan.
 
32.04  Restoration of Certain Forfeitures on Reemployment
 
If a Participant who had a termination of service returns to employment prior to
incurring five one-year breaks during each of which he does not complete more
than 500 Hours of Service, the amount previously forfeited by him (his
forfeiture) shall be restored to his Profit Sharing Sub-Account as of the last
day of the Plan Year in which he returns to employment with an Employer,
provided he has not had a termination of service prior to such date. The funds
for such restoration shall come first from forfeitures allocated at the end of
such Plan Year, to the extent available and, if necessary, thereafter from
additional contributions to the Plan by the Employer.
 
32.05  Loans from Profit Sharing Sub-Account
 
A Participant may not make an application for loan for any portion of his
Separate Account attributable to his Profit Sharing Sub-Account as described in
Article XVIII.
 
32.06  Withdrawal from Profit Sharing Sub-Account
 
A Participant may not withdraw amounts from his Separate Account attributable to
his Profit Sharing Sub-Account while still employed by a member of the
Controlled Group as described in Article XIX.
 


 


 
ALLTEL CORPORATION






By:__/s/ Scott Ford_______________
Title: President and Chief Executive Officer 
 
4